DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20160200436 North; David et al., in view of PGPUB 20130020429 Kroo; Ilan, and further in view of 20180334251 Karem; Abe et al.
Regarding claim 1, North teaches a hybrid power tri-propeller helicopter apparatus comprising: a helicopter body (fig. 8, element 807), the helicopter body having a nose end (abstract, front), a tail end (fig. 8. Element 810), a body top side, a body bottom side, a body right side, and a body left side (annotated fig. 12), a cockpit portion (fig. 8, element 805 payload, para 0054, payload containing pilots), an engine portion (para 0069, “The pylons may house the motors driving the tail rotors 812, such as electric motors or fuel burning engines.”), and a tail boom portion; (annotated fig. 12) a gas motor coupled to the helicopter body (para 0069, “The pylons may house the motors driving the tail rotors 812, such as electric motors or fuel burning engines.”), the gas motor being coupled within the engine portion (para 0069, “The pylons may house the motors driving the tail rotors 812, such as electric motors or fuel burning engines.”); a generator coupled to the helicopter body (para 0005, “generators coupled to the one or more internal combustion engines”), the generator being coupled within the engine portion and in operational communication with the gas motor (para 0005, “generators coupled to the one or more internal combustion engines”); a battery pack coupled to the helicopter body, the battery back being coupled within the body bottom side and in operational communication with the generator (para 0005 19-27, battery connected to generator); an electric nose motor coupled to the helicopter body (fig. 8, element 804), the nose motor being coupled within the nose end (fig. 8, element 804) and in operational communication with the battery pack (para 0005 19-27, battery connected to electric motor); a nose propeller coupled to the helicopter body (fig. 8, element 802), the nose propeller being coupled to the nose end and in operational communication with the nose motor (para 0067, “motor 804 driving the front rotor 802”); a lift propeller support coupled to the helicopter body (fig. 8, element 810, supports propeller 812), the lift propeller support being coupled to the body top side North, in embodiment three does not teach as disclosed by the embodiment of Figure 8, a tail fin coupled to the helicopter body, the tail fin being coupled to the tail boom portion adjacent the tail end, the tail fin having a vertical stabilizer flap;
It would have been obvious to one of ordinary skill in the art to combine prior art elements of the tri-rotor of embodiment 3 with a tail fin coupled to the helicopter body (fig. 1, element 102c), the tail fin being coupled to the tail boom portion adjacent the tail end (fig. 1, element 102c), the tail fin having a vertical stabilizer flap (fig. 1, element 125 rudder); a pair of horizontal rear stabilizer fins coupled to the helicopter body (fig. 1, element 102a and b), the pair of rear stabilizer fins comprising a left rear stabilizer fin and a right rear stabilizer fin coupled to the body left side and the body right side of the tail boom portion, respectively, each of the pair of rear stabilizer fins having an elevator flap (fig. 1, left and right fins, element 102a and b, containing left and right flaperons); of embodiment one, so that “generic principles defined herein may be applied to other embodiments without departing from 
North fails to teach, a pair of front horizontal stabilizer fins coupled to the helicopter body.
However Kroo teaches a pair of front horizontal stabilizer fins coupled to the helicopter body (fig. 2, element 104).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tri-rotor as taught by North with the horizontal stabilizer fins taught by Kroo in order to provide “vertical and horizontal thrust in a controlled fashion for hover, transition and cruise flight.” (para 0003).
Furthermore North teaches the pair of front stabilizer fins comprising a left front stabilizer fin and right front stabilizer fin coupled to the body left side and the body right side below the cockpit portion (fig. 2, fins 104 below cockpit 112); a landing skid coupled to the helicopter body (fig. 5, element 158 landing skid), the landing skid being coupled to the body bottom side (fig. 5, element 158); a plurality of controls coupled to the helicopter body (para 0070), but fails to teach the plurality of controls being coupled within the cockpit portion.
However Kroo teaches the plurality of controls being coupled within the cockpit portion (para 0033, “…control inputs in the cockpit …”).
Yet furthermore, North teaches the plurality of controls being in operational communication with the nose motor, the pair of lift motors, the vertical stabilizer flap, and the elevator flap of each of the pair of rear stabilizer fins (North et al. has human pilot, it is known by a person of ordinary skill in the art that pilots control the control surfaces of flight components); but fails to teach and a seat coupled to the helicopter body, the seat being coupled within the cockpit portion. 
Karem teaches and a seat coupled to the helicopter body, the seat being coupled within the cockpit portion (para 0087, “where a fuselage is present, it can have a passenger compartment with at least one seat configured to seat a human”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tri-rotor taught by North with the seat taught by Karem in order to all for at least one pilot (para 0094).

    PNG
    media_image1.png
    278
    447
    media_image1.png
    Greyscale

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over North, Kroo and Karem as applied to claim 1 above, and further in view of PGPUB 20160009387 Kummer; Joseph et al.
Regarding claim 2, North teaches as modified the hybrid power tri-propeller helicopter apparatus of claim 1, but fails to teach further comprising a nose propeller shroud coupled to the nose motor and a pair of lift propeller shrouds coupled to the pair of lift propellers.
However Kummer teaches further comprising a nose propeller shroud coupled to the nose motor and a pair of lift propeller shrouds coupled to the pair of lift propellers (fig. 1 elements 3, 4, 5 ducted fans). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tri-rotor taught by North with the shrouded fans taught by Kummer in order to “provides efficient hovering capability” (para 0009).

Claim7 is/are rejected under 35 U.S.C. 103 as being unpatentable over North, Kroo and Karem as applied to claim 1 above, and further in view of US PAT NO 6575402 Scott; Mark Winfield.
Regarding claim 7, North teaches the hybrid power tri-propeller helicopter apparatus of claim 1, but fails to teach further comprising a muffler coupled to the gas motor.
Winfield teaches further comprising a muffler coupled to the gas motor (FIG. 1C, element 53 muffler).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tri-rotor taught by North with the muffler taught by Winfield in order so that “the heat signature of the hybrid aircraft is advantageously reduced” (col 2, lines 8-10).

Allowable Subject Matter
Claim 9 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as North teach a tri rotor aircraft but fail to teach "a width of the pair of front stabilizer fins being greater than a width of the pair of rear stabilizer fins and less than a width of lift propeller support;". It would not have been obvious to one of ordinary skill in the art to add a width of the pair of front stabilizer fins being greater than a width of the pair of rear stabilizer fins and less than a width of lift propeller support; without the benefit of the present disclosure.
Claims 3-6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642